89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark Richard DUGGER, Plaintiff-Appellant,v.Dale E. COPELAND, Warden, Arizona State Prison-Perryville,in his official and individual capacity;  Michael Ells,Deputy Warden, Arizona State Prison-Perryville, San PedroUnit, in his official and individual capacity;  CaptainBirch, in his official and individual capacity;  J.A. Evans,in his official and individual capacity;  Judd Jensen, inhis official and individual capacity, Patricia Rodriguez,CPO, in her official and individual capacity, and SAM LEWIS,in his official and individual capacity.  Defendants-Appellees.
No. 96-15144.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1996.*Decided July 9, 1996.

1
Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges


2
MEMORANDUM**


3
Mark Dugger appeals pro se the district court's entry of summary judgment in this civil rights action.   He contends that prison officials violated his first amendment religious rights by compelling him to share a cell with a non-white inmate and by disciplining him for his religious beliefs.   We affirm.


4
We agree with the district court that Dugger failed to provide facts showing that his desire to avoid non-white inmates is mandated by his religion.   Thus, his claim fails under the Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb-2000bb-4.  See Bryant v. Gomez, 46 F.3d 948, 949 (9th Cir.1995) (per curiam).   Moreover, even assuming that Dugger met his burden, prison officials advanced compelling reasons not to allow segregation within the prison.   See id.


5
Finally, Dugger's claims of retaliation and due process violations were properly rejected.   Dugger was lawfully disciplined for violating prison rules, including attempting to overthrow prison authority and threatening death, violence, or injury to others.   We agree with the district court that there is no dispute that all necessary documentation regarding the disciplinary charges was prepared and provided to Dugger.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3